Per Curiam.

The alternative writ issued in this cause contained no recital of the facts set out in the petition upon which it was issued. Nor was there any reference therein to such petition, or direction that a copy thereof should be served with the writ. Respondent has interposed a demurrer which must be sustained. Whatever may have been the rule adopted by this court-before the act of 1895 (Laws1895, p. 117, §16 et seq.), under said act, it is clearly necessary that the facts relied upon as ground of relief should be set out either in the alternative writ or in a petition served therewith, and referred to therein.
The demurrer will be sustained with leave to file an amended writ.